In an action to recover damáges for wrongful death and for conscious pain and suffering, etc., the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Duberstein, J.), dated May 10, 1985, as, upon reargument, adhered to its original determination denying their application to submit the matter to a medical malpractice panel for a hearing pursuant to Judiciary Law § 148-a.
On the court’s own motion, the appellants’ notice of appeal is treated as an application for leave to appeal, said application is referred to Justice Mangano, and leave to appeal is granted by Justice Mangano.
Order reversed insofar as appealed from, on the law, with costs, and the defendants’ application to submit the matter to a medical malpractice panel is granted.
We find that the defendants’ application was not so untimely as to warrant its denial. Neither does the mere existence of disputed factual issues preclude the submission of this matter to a medical malpractice panel (see, Bleich v Bono, 91 AD2d 911). Rather, we conclude that the record establishes the existence of medical issues which are subject to panel review. Mangano, J. P., Gibbons, Brown and Weinstein, JJ., concur.